—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 17, 2002, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant’s request for a hearing was untimely.
By initial determination dated and mailed August 31, 2001, claimant was found to be disqualified from receiving unemployment insurance benefits because she was discharged due to misconduct and was charged with a recoverable overpayment of benefits. Claimant admitted to receiving the determination shortly after it was mailed, but she failed to request a review hearing for several months because she believed that a positive disposition in her workers’ compensation case was related to *629her claim for unemployment insurance benefits. The Unemployment Insurance Appeal Board, upon reopening and reconsideration, adhered to its previous decision that claimant’s request for a hearing was untimely. This appeal ensued.
Absent any physical disability, mental impairment or any other valid excuse justifying an extension, a claimant has 30 days in which to request a hearing challenging an adverse initial determination (see Matter of Kearns [Commissioner of Labor], 296 AD2d 761 [2002]; Matter of Jowers [Commissioner of Labor], 295 AD2d 734 [2002], lv denied 98 NY2d 614 [2002]; Matter of Velez [Commissioner of Labor], 285 AD2d 882 [2001]). Claimant’s belated assertions that she was suffering from post-traumatic stress disorder due to her work-related injury and the loss of a friend in the World Trade Center disaster are raised for the first time on this appeal and will not be considered (see Matter of Graham, 305 AD2d 926 [2003]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.